UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number:333-52812 American Energy Production, Inc. (Exact name of registrant as specified in its charter) DELAWARE 74-2945581 (STATE OR JURISDICTION OF INCORPORATION OR ORGANIZATION) (IRS EMPLOYER IDENTIFICATION NO.) 6073 Hwy 281 South, Mineral Wells, TX 76067 (BUSINESS ADDRESS OF PRINCIPAL EXECUTIVE OFFICE) (ZIP CODE) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE: (210) 410-8158 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ]Accelerated filer [ ]Non-Accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] As of November 1, 2007, there were approximately 19,766,840 shares of common stock, $0.001 par value, issued and outstanding. -1- American Energy Production, Inc. Form 10-Q Index September 30, 2007 Page Part I-Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 (Unaudited) 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II-Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 26 -2- PART I FINANCIAL INFORMATION Item 1-Consolidated Financial Statements (Unaudited) American Energy Production, Inc. Consolidated Balance Sheets (Unaudited) ASSETS 9/30/2007 12/31/2006 Current Assets Cash $ 114,944 $ 106,902 Accounts receivable 9,275 1,327 Due from related parties 79,353 88,229 Other current assets 316 4,196 Total Current Assets 203,888 200,654 Property and equipment, net 4,953,918 5,167,793 Other Assets Development programs - related party 88,890 78,626 Other 169,588 126,733 Total Other Assets 258,479 205,358 Total Assets 5,416,285 5,573,805 LIABILITIES Current Liabilities Accounts payable $ 371,809 $ 327,191 Other current liabilities 170,854 165,303 Due to related parties 1,585,305 181,732 Note payable 2,043,366 2,059,902 Accrued interest payable 744,650 616,622 Accrued payroll taxes and penalties 77,198 72,576 Lease payable 16,131 16,131 Total Current Liabilities 5,009,313 3,439,458 Asset Retirement Obligations 538,919 517,526 Total Liabilities $ 5,548,232 $ 3,956,984 See accompanying notes to unaudited consolidated financial statements. -3- American Energy Production, Inc. Consolidated Balance Sheets (Continued) (Unaudited) Commitments and Contingencies (Note 7) Stockholders' Equity (Deficit) 9/30/2007 12/31/2006 Convertible preferred stock, Series A, $0.001 par value, 5,000,000 shares authorized, 3,500,000 shares $ 350 $ 350 Common stock, $0.001 par value, 500,000,000 shares authorized, 19,766,840 shares 1,977 1,977 Common stock issuable, $0.001 par value, 3,000 shares 0 0 Additional paid in capital 23,978,714 23,978,714 Accumulated deficit (23,210,988 ) (21,462,220 ) 770,053 2,518,821 Less:Subscription Receivable (902,000 ) (902,000 ) Total Stockholders' Equity (Deficit) (131,947 ) 1,616,821 Total Liabilities and Stockholders' Equity (Deficit) $ 5,416,285 $ 5,573,805 See accompanying notes to unaudited consolidated financial statements. -4- American Energy Production, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues: Oil sales, net $ 361,456 $ 368,293 $ 1,056,068 $ 1,199,988 Total Revenues Operating Expenses Compensation 49,942 30,000 138,429 90,000 Consulting - - 3,260 146,190 Depreciation, depletion and accretion (5,552 ) 71,649 377,956 453,137 Rent 7,734 3,362 23,901 8,965 General and administrative 91,028 74,899 291,575 217,066 Production 324,490 1,012,115 1,667,559 2,540,315 Professional 26,235 79,647 136,880 199,117 Taxes 11,846 53,352 49,499 177,623 Total Operating Expenses 505,723 1,325,025 2,689,059 3,832,412 Operating Loss (144,267 ) (956,731 ) (1,632,991 ) (2,632,424 ) Other Income (Expense) Other income - - 16,753 209,908 Interest expense (43,009 ) (42,277 ) (128,028 ) (126,489 ) Payroll tax expense and penalties (1,501 ) (1,501 ) (4,503 ) (4,503 ) Total Other Income (Expense) (44,510 ) (43,778 ) (115,778 ) 78,915 Net Loss $ (188,777 ) $ (1,000,509 ) $ (1,748,769 ) $ (2,553,509 ) Net Loss Per Share - Basic and Diluted $ (0.01 ) $ (0.05 ) $ (0.09 ) $ (0.13 ) Weighted average Shares Outstanding 19,769,840 19,357,925 19,769,840 19,357,925 See accompanying notes to unaudited consolidated financial statements -5- American Energy Production, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net loss $ (1,748,769 ) $ (2,553,509 ) Adjustments to reconcile net loss to net cash provided by (used in) operations: Depreciation expense 298,221 3,914 Depletion expense 62,340 60,717 Accretion expense 17,395 16,017 Changes in operating assets and liabilities: Accounts receivable (7,948 ) 18,367 Other current assets 3,880 19,927 Other assets (42,856 ) (143,566 ) Accounts payable 44,617 (5,672 ) Other current liabilities 5,551 86,496 Due from related party 8,876 182,240 Due to related party 1,403,573 (87,215 ) Accrued interest payable 128,028 126,489 Accrued payroll taxes payable 4,621 4,503 Net Cash Provided By (Used In) Operating Activities 177,530 (2,271,291 ) Cash Flows From Investing Activities: Investment in oil and gas properties (142,688 ) (239,951 ) Payments for development programs - related party (10,265 ) (32,075 ) Net Cash Used In Investing Activities $ (152,953 ) $ (272,026 ) Cash Flows From Financing Activities: Proceeds from note payable - 13,638 Proceeds from common stock issuable, net of offering costs of $86,660 and $0 - 2,335,245 Proceeds from repayment of subscription receivable - 32,500 Repayment of note payable (16,535 ) - Net Cash Provided By (Used In) Financing Activities (16,535 ) 2,381,383 Net Increase in Cash 8,042 (161,934 ) Cash at Beginning of Period 106,902 526,132 Cash at End of Period 114,944 364,198 See accompanying notes to unaudited consolidated financial statements -6- American Energy Production, Inc. Consolidated Statements of Cash Flows (Continued) (Unaudited) Nine Months Ended September 30, 2007 2006 Cash interest paid $ - $ - Supplemental disclosure ofnon-cash transactions Capitalized asset retirement obligation $ 3,841 $ 14,038 Conversion of preferred stock to common stock - 150 Common stock issued for subscription receivable - 250 See accompanying notes to unaudited consolidated financial statements -7- American Energy Production, Inc. Notes to Financial Statements September 30, 2007 (Unaudited)1.HISTORY AND NATURE OF BUSINESS American Energy Production, Inc. (“American Energy”, “the Company”, “we”, “us”, “our”) is a publicly traded oil and gas company that is engaged primarily in the acquiring, developing, producing, exploring and selling of oil and natural gas. The Company traditionally has acquired oil and gas companies that have the potential for increased oil and natural gas production utilizing new technologies, well workovers and fracture stimulation systems. Additionally, the Company has expanded its scope of business to include the drilling of new wells with its own equipment through its wholly-owned subsidiary companies. The Company’s wholly-owned subsidiaries are primarily involved in three areas of oil and gas operations. 1. Leasing programs. 2. Production acquisitions 3. Drilling and producing with proven and emerging technologies. The Company believes that for the foreseeable future, the world will be highly dependent on oil and natural gas. Currently, alternative fuels are far more expensive than fossil fuels and because of the politically unstable conditions of many of the energy producing regions of the world.As a result, the Company believes that oil and natural gas will remain a key yet volatile component of the world energy future and furthermore, with the ever increasing world demand for energy, the domestic production of oil and gas will play an even greater role in America’s future then it already has to date. The Company was f/k/a Communicate Now.com, Inc. and was incorporated on January 31, 2000 under the laws of the State of Delaware. On July 15, 2002, the Company changed its corporate name to American Energy Production, Inc. On February 20, 2003, upon the acquisition of certain oil and gas assets, the Company entered into a new development stage. Activities during the development stage include acquisition of assets, obtaining geological reports, developing an implementation plan to extract oil and gas, completing initial sales of oil and seeking capital. On January 12, 2004, the Company filed a Form N-54A with the Securities and Exchange Commission (“SEC”) to be regulated as a BDC under the Investment Company Act of 1940, as amended (“Act”). In May 2006, the SEC Staff issued a comment letter to the Company (the “Comment Letter”) raising a number of questions relating to the Company’s BDC operations. In response to the Comment Letter, the Company undertook a review of its compliance with the 1940 Act and subsequently determined that it was not in compliance with several important provisions of the 1940 Act. Accordingly, and after careful consideration of the 1940 Act requirements applicable to BDCs, the Board determined that continuation as a BDC was not in the best interests of the Company and its shareholders On March 13, 2007, at a Special Meeting of Shareholders, the Shareholders approved and authorized the Board to withdraw the Company’s election to be treated as a BDC under the 1940 Act and the election of three directors to the Board.On April 3, 2007, the Company filed a Form N-54C to withdraw its election to be regulated as a BDC and as of that date, is no longer a BDC under the 1940 Act.The Company is no longer a BDC with unconsolidated majority-owned portfolio companies but rather be an oil and gas operating company with consolidated subsidiaries. The results of operations for April 1, 2007 through April 3, 2007 were not material and therefore, the Company will utilize April 1, 2007 as the inception date for the new development stage At a meeting held on May 16, 2007, the Board of Directors reviewed the Company’s current business and financial performance, the recent trading range of its Common Stock and inability to obtain additional capital from the investment community with 494,170,082 shares of Common Stock issued and outstanding and 500,000,000 shares of Common Stock authorized. As a result, the Board determined that a reverse stock split was desirable and in the best interest of the Company.On July 5, 2007, the Company filed a Definitive 14A Proxy Statement with the SEC giving notice of a special shareholders meeting to be held on August 17, 2007 for the purpose of approving a one-for-twenty five reverse stock split.On September 14, 2007, the Company announced that all of the required steps had been completed for the one-for-twenty five reverse stock split of its common stock. In connection with the reverse stock split, the Company was assigned a new stock symbol. The Company's shares were previously quoted on the OTC Bulletin Board under the stock symbol AMEP and are now reported on the OTC Bulletin Board under the new stock symbol AENP. The new stock symbol and the reverse stock split were effective at the beginning of trading on September 14, 2007. -8- American Energy Production, Inc. Notes to Financial Statements September 30, 2007 (Unaudited) 2.GOING CONCERN As reflected in the accompanying financial statements, the Company has a net loss of $1,748,769 for the nine months ended September 30, 2007. Additionally, the Company is also in default on certain notes to banks, has a negative working capital balance of $4,805,425, a stockholders’ deficit of $131,947 at September 30, 2007 and is subject to certain contingencies as discussed in Notes 1 and 7, which could have a material impact on the Company’s financial condition and operations. The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise capital and generate sufficient revenues and cash flow from its business plan as an oil and gas operating company.The financial statements included in this report do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. The time required for us to become profitable is highly uncertain, and we cannot assure you that we will achieve or sustain profitability or generate sufficient cash flow from operations to meet our planned capital expenditures, working capital and debt service requirements. If required, our ability to obtain additional financing from other sources also depends on many factors beyond our control, including the state of the capital markets and the prospects for our business. The necessary additional financing may not be available to us or may be available only on terms that would result in further dilution to the current owners of our common stock. Management believes that as a result of the one-for-twenty five reverse stock split recently approved by the shareholders of the Company, the Company will have several options available to obtain financing from third parties in order to carry out the business plan of the Company. 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Concentration The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q of Regulation S-K.They do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.Except as discussed below under BDC Conversion and disclosed herein, there has been no material change in the information disclosed in the notes to the financial statements included in the Company's Form December 31, 2006 10-K (“2006 10-K”) filed with the SEC.However, the 10-K was not on a consolidated basis due to the Company’s BDC reporting status and the September 30, 2007 10-Q is on a consolidated basis as the Company is no longer a reporting BDC.As discussed under BDC Conversion below, the December 31, 2006 amounts disclosed in this form 10-Q have been retrospectively applied to be comparable with the September 30, 2007 amounts.In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The Company's wholly-owned subsidiary companies have a concentration in the oil and gas business in the State of Texas, USA. Accounting Estimates When preparing financial statements in conformity with U.S. GAAP, our management must make estimates based on future events which affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities as of the date of the financial statements, and revenues and expenses during the reporting period.Actual results could differ from these estimates.. Principles of Consolidation The accompanying consolidated financial statements as of September 30, 2007 include the general accounts of American Energy and its wholly-owned subsidiaries Bend Arch Petroleum, Inc., Production Resources, Inc., Oil America Group, Inc. and AMEP Strategic Investments, Inc.All significant intercompany transactions, accounts and balances have been eliminated. -9- American Energy Production, Inc. Notes to Financial Statements September 30, 2007 (Unaudited) Cash and Cash Equivalents Cash and cash equivalents include all highly liquid investments with a maturity date of three months or less when purchased. Oil and Gas Properties The Company uses the successful efforts method of accounting for its oil and gas properties.Costs incurred by the Company related to the acquisition of oil and gas properties and the cost of drilling successful wells are capitalized.Costs to maintain wells and related equipment and lease and well operating costs are charged to expense as incurred.Gains and losses arising from sales of properties are included in income.Unproved properties are assessed periodically for possible impairment. Property and Equipment The Company’s oil and gas rig is depreciated over its estimated useful life of ten years, using the straight line method.Vehicles and field equipment are depreciated over their estimated useful life of three years and five years, respectively, using the straight line method.Maintenance, repairs and minor replacements are charged to operations in the year incurred. Asset Retirement Obligations The Company accounts for asset retirement obligations in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 143, Accounting for Asset Retirement Obligations. The asset retirement obligations represent the estimated present value of the amounts expected to be incurred to plug, abandon, and remediate the producing properties at the end of their productive lives, in accordance with state laws, as well as the estimated costs associated with the reclamation of the property surrounding. The Company determines the asset retirement obligations by calculating the present value of estimated cash flows related to the liability. The asset retirement obligations are recorded as a liability at the estimated present value as of the asset’s inception, with an offsetting increase to producing properties. Periodic accretion of the discount related to the estimated liability is recorded as an expense in the statement of operations. The estimated liability is determined using significant assumptions, including current estimates of plugging and abandonment costs, annual inflation of these costs, the productive lives of wells, and a risk-adjusted interest rate. Changes in any of these assumptions can result in significant revisions to the estimated asset retirement obligations. Revisions to the asset retirement obligations are recorded with an offsetting change to producing properties, resulting in prospective changes to depletion and depreciation expense and accretion of the discount. Because of the subjectivity of assumptions and the relatively long lives of most of the wells, the costs to ultimately retire the Company’s wells may vary significantly from prior estimates. Accounting for the Impairment of Long-Lived Assets We account for the impairment of long-lived assets in accordance SFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets, which requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the book value of the asset may not be recoverable.Recoverability of the asset is measured by comparison of its carrying amount to the undiscounted cash flow that the asset or asset group is expected to generate.If such assets or asset groups are considered to be impaired, the loss recognized is the amount by which the carrying amount of the property, if any, exceeds its fair market value.Based upon the Company’s evaluation, no impairment was determined for the nine months ended September 30, 2007. Fair Value of Financial Instruments We define the fair value of a financial instrument as the amount at which the instrument could be exchanged in a current transaction between willing parties. The carrying value of accounts receivable, accounts payable and accrued liabilities approximates fair value because of the short maturity of those instruments. The estimated fair value of our other obligations is estimated based on the current rates offered to us for similar maturities.Based on prevailing interest rates and the short-term maturity of all of our indebtedness, management believes that the fair value of our obligations approximates book value at September 30, 2007. -10- American Energy Production, Inc. Notes to Financial Statements September 30, 2007 (Unaudited) Revenue Recognition The Company sells crude oil under short-term agreements at prevailing market rates. Revenue from oil sales is recognized at the point of sale, that is, when oil is extracted from the tanks. Generally this is the point where the customer has taken title and has assumed the risks and rewards of ownership, the sales price is fixed or determinable and collectibility is reasonably assured. Stock-Based Compensation Effective January 1, 2006, the Company adopted the fair value recognition provisions of SFAS No. 123(R), Share-Based Payments, and recognizes compensation expense for all stock-based payments based on the grant-date fair value. The Company accounts for stock options or warrants issued to non-employees for goods or services in accordance with the fair value method of SFAS 123(R) and Emerging Issues Task Force 96-18, Accounting for Equity Instruments that Are issued to Other Than Employees For Acquiring in Conjunction with Selling Goods or Services.Under this method, the Company records an expense equal to the fair value of the options or warrants issued.The fair value is computed using an options pricing model. Concentration of Risk Our financial instruments that are potentially exposed to credit risk consist primarily of cash, trade receivable and other receivables for which the carrying amounts approximate fair value.At certain times during the period, our demand deposits held in banks exceeded the federally insured limit of $100,000.The Company has not experienced any losses related to these deposits. Income Taxes Income taxes are accounted for under the asset and liability method of SFAS No. 109, Accounting for Income Taxes (“SFAS 109”).Under SFAS 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under SFAS 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Net Loss per Common Share Basic loss per share is computed only on the weighted average number of common shares outstanding during the respective periods. Recent Accounting Developments In July 2006, the Financial Accounting Standards Board ("FASB") issued Financial Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes, an Interpretation of SFAS No. 109. FIN 48 prescribes guidance to address inconsistencies among entities with the measurement and recognition in accounting for income tax positions for financial statement purposes. Specifically, FIN 48 addresses the timing of the recognition of income tax benefits. FIN 48 requires the financial statement recognition of an income tax benefit when the entity determines that it is more-likely-than-not that the tax position will be ultimately sustained. FIN 48 is effective for fiscal years beginning after December 15, 2006. The adoption of this standard did not have a material impact on the Company’s results of operations and financial position. BDC Conversion As a result of the Company’s conversion from a BDC company to an oil and gas operating company, the change in accounting is considered a change in accounting principle. As a result, in accordance with Statement of Financial Accounting Standard 154, "Accounting for Changes and Error Corrections," which requires that a change in accounting principle be retrospectively applied to all prior periods presented, the Company’s financial statements are presented on an operating and consolidated basis for all current and prior periods presented on a retrospective basis without regard to the BDC method of accounting.The Company does not believe that withdrawing its election to be regulated as a BDC will have any impact on its federal income tax status, because the Company never elected to be treated as a regulated investment company under Subchapter M of the Internal Revenue Code. Instead, the Company has always been subject to corporate level federal income tax on its income (without regard to any distributions it makes to its shareholders) as a “regular” corporation under Subchapter C of the Internal Revenue Code. -11- American Energy Production, Inc. Notes to Financial Statements September 30, 2007 (Unaudited) Reclassifications Certain amounts in the 2006 financial statements have been reclassified to conform to the 2007 presentation. 4. PROPERTY AND EQUIPMENT Property and equipment is comprised of the following at September 30, 2007: Oil and gas properties, successful efforts method $ 4,273,545 Other property and equipment 1,518,847 Total 5,792,392 Less: Accumulated depreciation and depletion 838,474 Property and equipment, net $ 4,953,918 5.DEBT Our debt at September 30, 2007 consisted of the following: Lease Payable Sept. 30. 2007 Dec. 31. 2006 $21,238 computer equipment lease, bearing interest at 10% per annum $ 16,131 $ 16,131 On April 16, 2001, the Company leased computer equipment under a 36-month lease that was accounted for as a capital lease in the amount of $21,238 and at March 31, 2006, the balance of principal was $16,131.The amount is personally guaranteed by a former officer/director and the Chief Executive Officer of the Company. The lease was secured by all leased equipment and perfected by a financing statement; however, the Company liquidated the equipment and paid the office space lessor the $4,000 proceeds.As of September 30, 2007, the Company has recorded a total of $15,955 in accrued interest for this lease payable in the accompanying Balance Sheet. In November 2003, a settlement was negotiated with the lessor to forgive the outstanding principal and accrued interest on the lease payable once the transfer of 4,000 shares (100,000 shares prior to the one-for-twenty five reverse stock split) of the Company’s common stock personally held by the Company’s president and director occurs.The Chief Executive Officer of the Company transferred these shares on September 15, 2003.As of September 30, 2007, the transaction has not been finalized as the lessor has not agreed to the settlement. The Company expects to fully resolve this matter in the future at which time the value of the shares exchanged and any related gain or loss will be determined and recognized – (see Note 7 – Commitments and Contingencies and Note 8 – Related Party Transactions). As of September 30, 2007, the Company has recorded $130,777 of accrued interest for previously issued convertible debentures.Several convertible debenture holders previously elected to convert all or a portion of the convertible debentures into common stock.However, the conversion has not included accrued interest and although the Company believes that no further common stock will be issued for these conversions, the accrued interest balance for these converted debentures is included in the accrued interest balance as of September 30, 2007. Notes Payable Sept. 30 Dec. 31. 2007 2006 $2,000,000 Promissory Note, dated February 20, 2003, bearing interest at 8% per annum and due on July 25, 2007 $ 2,000,000 $ 2,000,000 On June 15, 2004, Bend Arch Petroleum, Inc. (“Bend Arch”), a wholly-owned subsidiary of the Company executed a $2,000,000 promissory note accruing interest at 8% with Proco Operating Co., Inc., a company controlled by the brother of the Company’s Chief Executive Officer (See Note 9 – Related Party Transactions and Note 10 –
